Citation Nr: 1528103	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  08-17 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected posttraumatic stress disorder (PTSD) and major depression disorder (MDD).  

2. Entitlement to an earlier effective date prior to May 9, 2011 for the grant of a 70 percent rating for service-connected PTSD and MDD.  

3. Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected PTSD and MDD.  

4. Entitlement to a total disability rating based on individual unemployability (TDIU), prior to June 9, 2011.  




REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to October 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In an April 2008 rating decision the RO, inter alia, denied service connection for GERD.  The Veteran appealed this decision to the Board and in a January 2010 decision, the Board, inter alia, denied the claim.  The Veteran appealed this matter to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2011 memorandum decision, the Court, inter alia, vacated the Board's January 2010 denial of the claim for service connection for GERD, and remanded the matter to the Board.  The Court also affirmed the Board's denial of an increased evaluation for PTSD and MDD that stemmed from a February 2008 rating decision.  

In the September 2011 rating decision, the RO denied an increased rating for PTSD.  In February 2013, the Board remanded the claims to the RO for additional development of the record.  In a March 2013 rating decision, the RO increased the Veteran's PTSD and MDD rating from 50 percent to 70 percent, effective May 9, 2011, the date of receipt of the claim.  In April 2013, the Veteran's attorney filed a notice of disagreement (NOD) and disagreed with the effective date for the increased evaluation of 70 percent assigned for the PTSD and MDD.  

In a May 2013 rating decision, the RO granted entitlement to a TDIU and Dependents' Educational Assistance (DEA) benefits, effective from June 9, 2011; and denied entitlement to service connection for OSA.  In July 2013, the Veteran's attorney filed an NOD and disagreed with the effective date assigned for the TDIU and DEA; and with the denial of service connection for OSA.  All three issues were eventually appealed.  

Most recently, in August 2013 the Board remanded the claim for service connection for GERD for additional development, including obtaining a supplemental medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).  

In evaluating this case, the Board has reviewed the paper claims file and the eFolder on Virtual VA and VBMS to ensure a complete assessment of the evidence.  

The Board is remanding the Veteran's claim for entitlement to DEA benefits under the provisions of Chapter 35, Title 38, United States Code, prior to June 9, 2011 separately from the above issues under docket number 13-30 746.

The issues of entitlement to service connection for OSA, to include as secondary to service-connected PTSD and MDD and entitlement to a TDIU prior to June 9, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. The Veteran's GERD did not manifest during active military service, and was not caused or aggravated by service-connected PTSD and MDD.  

2. Following a final January 2010 Board decision affirmed by the Court, the earliest claim for an increased rating for service-connected PTSD and MDD was received on May 9, 2011.  

3. It is not factually ascertainable that the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas within one year prior to May 9, 2011.  


CONCLUSIONS OF LAW

1. The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

2. The criteria for an effective date prior to May 9, 2011, for the award of a 70 percent rating for service-connected PTSD and MDD have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157(a), 3.400(o), 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The duty to notify was satisfied by way of a December 2007 letter, sent prior to the April 2008 rating decision, which informed the Veteran of his duty and the VA's duty for obtaining evidence.  This letter included notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  The letter also informed the Veteran of the type of evidence necessary to establish a claim for secondary service connection.  

The Board observes that the Veteran has filed an appeal with respect to the propriety of the effective date assigned for his 70 percent rating for PTSD.  VA's General Counsel has held that no Veterans Claims Assistance Act (VCAA) notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, VA and private treatment records, Social Security Administration (SSA) records, lay statements, Internet research, medical treatise evidence, and VA examination reports and medical opinions have been obtained.  

A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that collectively the March 2008, March 2013, and September 2013 VA examination reports and addenda are adequate because the examiners discussed the Veteran's medical history, described the claimed GERD in sufficient detail, and supported all conclusions with analysis and, where possible, objective test results.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2014).  

Analysis

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Service Connection

The Veteran contends that his GERD is a direct result of service, or is caused or aggravated by his service-connected PTSD and MDD.  Additionally, he has asserted that his PTSD and MDD medications have caused or aggravated his GERD.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  The remaining questions are whether there is evidence of an in-service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  

Although the Veteran's service records do not show that he sought treatment for any GERD during service, the Veteran is in fact a combat veteran, and his lay assertions that he experienced symptoms associated with GERD during service are presumed to be credible under 38 U.S.C.A. § 1154(b).  See DD Form 214.  

The service treatment records show one instance of being treated for gastritis in August 1983 after complaining of upper gastric pain.  The examining practitioner also noted alcohol use during the exam.  There is no evidence of any subsequent complaints, treatment or diagnoses related to the August 1983 treatment, and the October 1991 Report of Examination for separation shows normal clinical findings.  

VA treatment records dated from 1999 reflect that the Veteran reported that he drank 2 to 3 mixed drinks every week but denied any excessive use.  He also reported full compliance with his medication and denied having any side effects.  He had been prescribed Bupropion, Trazodone, Clonazepam, Zoloft, Paxil, and Ambien.  

In September 2007, the Veteran filed an informal claim for GERD as a direct service-connected disability and also possible as secondary to PTSD and MDD.  He reported that he took over-the-counter medications including Tums and Zantac.  

A January 2008 VA PTSD examination report shows that the Veteran denied using prescription medication, and that the only over-the-counter medication that he used on an almost daily basis was Tums.  He indicated that he had not been treated by his physician for complaints of stomach discomfort.  

A March 2008 VA esophagus and hiatal hernia examination report reflects the Veteran reported that his GERD was self-diagnosed, and that his symptoms first began as heartburn experienced on active duty in approximately 1990.  He indicated that it had progressed with recurring regurgitation of stomach acid since 2003.  He complained of experiencing heartburn 5 days a week, and also recurring regurgitation of stomach acid occurring 2 to 3 times a week.  The Veteran also reported that he smoked approximately 1.5 packages of cigarettes a day, and had done so for the previous 25 years.  The Veteran was diagnosed with GERD with hyperactive gastrocolic reflex associated with ingestion of milk products or coffee.  The examiner opined that, in consideration of the fact that GERD was a condition caused by mechanical incompetence of the lower esophageal sphincter and in consideration of the fact that hyperactive gastrocolic reflex was often caused by secretagogues such as caffeine and nicotine, and also excess stomach acid as seen with GERD, the Veteran's GERD with hyperactive gastrocolic reflex was less likely as not caused by or the result of the Veteran's PTSD and depression.  

In June 2008 the Veteran submitted Internet research and medical treatise evidence, including "PTSD and Physical Health," "U.S. Department of Health and Human Services Testimony on PTSD Research at the National Institute of Mental Health," and "Reliving Trauma: PTSD."  These articles discussed, in general terms, the effects of PTSD on the body and the mind.  However, such evidence is not adequate.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (providing that while a medical article or treatise can provide support for a claim of service connection, it must be bolstered by an opinion of a medical professional and relate to the specific facts of the case as opposed to a discussion of generic relationships).  The Veteran has not submitted such accompanying medical opinion, and hence this treatise evidence is of limited probative value.  

A July 2008 statement from the Veteran's private physician indicates that an H. pylori test to see if there was an infection in the Veteran's stomach which could have caused his GERD was negative.  The physician noted that "this also gives [him] 1 more point in [his] favor that it [was] caused more by [his] traumatic stress than from either genetic or infection."  

An April 2009 VA PTSD examination report indicates that the Veteran completed outpatient alcohol treatment in 2008, and was referred to a VA walk-in psychiatric clinic for insomnia in January 2009.  At that time he was started on a medication regime.  

A June 2011 VA PTSD examination report shows the Veteran reported that he quit drinking 3 years prior to the examination.  When asked about treatment with medication, the Veteran indicated that he had been prescribed Bupropion and Trazodone for anxiety and sleep problems.  

In October 2011 and November 2011, the Veteran again submitted Internet research including "GERD: Peptic esophagitis; Reflux esophagitis; GERD; Heartburn-chronic; Dyspepsia," which provided a list of medications that could bring on or worsen heartburn and GERD, to include anticholinergics, beta blockers for high blood pressure or heart disease, bronchodilators for asthma, calcium channel blockers for high blood pressure, dopamine-active drugs for Parkinson's disease, Progestin for abnormal menstrual bleeding or birth control, sedatives for insomnia or anxiety, and tricyclic antidepressants.  He also submitted an article entitled "Physical Health and PTSD: Review and Synthesis."  This article, again, generally discussed how psychological stress was associated with poor physical health outcomes, including gastrointestinal symptoms.  Finally, he submitted an article "GERD: Can certain medications increase severity."  This article discussed how medications and dietary supplements could irritate the esophagus and cause or aggravate GERD, including anticholinergic, calcium channel blockers and nitrates, narcotics, progesterone, quinidine, sedatives or tranquilizers, and theophylline.  Again, such evidence is not adequate.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  In this case, VA treatment records reflect that the Veteran has been treated with multiple medications on the lists of medications that cause or aggravate GERD, including medications that were not only used to treat his psychiatric disability, but also to treat his high blood pressure and breathing problems.  Moreover, these articles do little to support the assertion that the PTSD medications caused or aggravated the Veteran's GERD.  Also, the Veteran has not submitted an accompanying medical opinion to bolster the findings of the research, and hence this treatise evidence is of limited probative value.  

A March 2013 VA esophageal conditions examination report reflects findings that the Veteran first experienced symptoms of GERD in 1994, and that he was being treated with two medications to control his GERD, but that he still had periodic symptoms, including persistently recurrent epigastric distress, dysphagia, regurgitation, reflux and pyrosis.  The examiner opined that the Veteran's GERD was less likely than not incurred in or caused by his military service.  The examiner explained that the GERD started, by the Veteran's own admission, approximately 3 years after he was separated from service.  The examiner noted that the medications he took for his PTSD, including Bupropion, Clonazepam, and Trazodone) did not have a side effect of GERD.  Also, the PTSD, although it could cause occasional gastrointestinal distress, had never been linked to GERD according to the literature.  

Most recently, a September 2013 VA supplemental medical opinion report shows the claims file was reviewed, including the articles submitted by the Veteran.  The examiner noted a January 2012 treatment record which indicates that the Veteran reported satisfactory results with the use of Omeprazole and occasional addition of Ranitidine for the GERD symptoms.  The examiner opined that it was less likely as not that the Veteran's GERD was caused by or aggravated by his service-connected PTSD.  The examiner noted studies in the literature, including those submitted by the Veteran, have stated that there was an association between PTSD and physical health.  The examiner noted that it was well known that mental stress could temporarily exacerbate almost any physical condition; however, mental stressors such as PTSD did not cause or permanently worsen (aggravate) physical conditions.  The examiner indicated that, as in the article submitted by the Veteran, the authors stated "The existing data show that PTSD is associated with poor self-reported health and increased utilization of medical services.  To a lesser extent, the data also showed an association between PTSD and increased morbidity.  However, it is premature to draw definitive causal conclusions about the effect of PTSD on physical health."  The examiner noted that PTSD and other psychiatric conditions were frequently comorbid with physical conditions.  The examiner explained that this meant that it existed simultaneously with, and usually independent of, the physical conditions.  Furthermore, the examiner observed that the medical records did not document any worsening of the Veteran's GERD symptoms due to PTSD.  The examiner observed that the Veteran's GERD symptoms and PTSD have both been under control and stable.  The examiner also opined that it was less likely as not that the Veteran's GERD was caused by or aggravated by the specific medications he took to treat his service-connected PTSD.  The examiner observed that the Veteran was taking Bupropion and Clonazepam for treatment of his PTSD, and that neither medication had been found to cause or aggravate GERD symptoms.  The examiner noted that Trazodone had been found to cause reflux esophagitis in less than 1 percent of individuals taking the medication.  The examiner observed that the treatment records documented no side effects or complaints with any of the medications.  Furthermore, the Trazodone was increased for improved sleep with no reports of any side effects by the Veteran, and his GERD had been stable and under good control.  

The Board finds that the medical record supports the September 2013 VA examiner's findings insofar as the January 2008 VA PTSD examination report shows that the Veteran denied using prescription medication, and that the only over-the-counter medication that he used on an almost daily basis was Tums.  If the Veteran's PTSD medication had caused his GERD, the GERD would not have existed before the PTSD medication had been prescribed.  

Review of the extensive in-service and post-service record reflects that the credible, competent and probative evidence does not show that the Veteran was diagnosed with GERD during a period of his active duty service; nor does it show that the Veteran's GERD was caused or aggravated by service-connected PTSD and MDD.  In considering the lay and medical history, the Board recognizes that the Veteran is competent to give evidence about what symptoms he has experienced.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  As noted above, his assertion that he experienced symptoms associated with GERD during service are presumed to be credible under 38 U.S.C.A. § 1154(b).  However, by the Veteran's own admission during his March 2013 VA examination, his GERD did not manifest until 1994, approximately 3 years after his separation from service.  The Board finds the March 2013 VA examination report to be highly probative as to the date of onset of the Veteran's GERD.  It was generated with a view towards ascertaining the Veteran's then-state of physical fitness and is akin to a statement of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

As noted, GERD was not "noted" in service or for 3 years thereafter.  The passage of so many years between his service separation and the first report of GERD is evidence against the claim on a direct basis.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the Veteran does not have the requisite medical training to provide a competent or probative opinion as to the onset of GERD or to relate current GERD to any symptoms purported to have started in service and since then, or to his service-connected PTSD and MDD; such complex determination is not capable of lay observation.  

The competent and probative medical opinion of record that addresses the etiology of the Veteran's GERD in September 2013, reflects that the VA clinical professional reviewed the record and relevant clinical authority and clearly determined that no relationship between GERD and the service-connected PTSD and MDD, to include medications used to treated PTSD and MDD, could be established with a 50 percent probability or more.  It was therefore concluded that GERD was less likely than not caused or aggravated by service-connected PTSD and MDD, to include medications used to treat PTSD and MDD.  As previously indicated, the Veteran does not have the requisite medical training to provide a competent or probative opinion as to a relationship between GERD and service.  The Board thus attaches greater probative weight to the opinion of the VA physician in September 2013 and less to the Veteran's statements in support of his claim.  

Apart from a statement from the Veteran's private physician in July 2008, in which the physician noted that a negative test result for H. pylori provided evidence that the GERD was caused by his PTSD and MDD than from either genetics or infection, no other opinion of record has ascribed GERD to the service-connected PTSD and MDD.  However, this statement is accorded no probative value as the physician provided no rationale for the opinion.  

As such, the Board concludes that the reliable and probative evidence does not indicate that the Veteran has GERD that was directly related to service, or that was caused or aggravated by service-connected PTSD and MDD.  The Board thus finds that the preponderance of the evidence is against the claims and service connection is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App, 49, 54-56 (1990).  

Earlier Effective Date

The relevant law and regulations provide that the effective date of an award of increased compensation "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim. If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. §3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

The Court has indicated that it is axiomatic that the fact that must be found, in order for entitlement to an increase in disability compensation to arise, is that the service- connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2), which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.  

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen: (1) A report of examination or hospitalization by VA or uniformed services, where such report relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission; (2) Evidence from a private physician or layman, with the date of receipt of such evidence accepted when the evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits; (3) When submitted by or on behalf of the Veteran and entitlement is shown, date of receipt by VA of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim if received from State, county, municipal, recognized private institutions, or other Government hospitals.  38 C.F.R. § 3.157(b).  

As noted, the March 2013 rating decision reflects that the evaluation of PTSD was increased to 70 percent, effective May 9, 2011, the date the claim for an increased rating was received. 

In April 2013 the Veteran filed an NOD and disagreed with the effective date of the 70 percent rating for the service-connected PTSD assigned in the March 2013 rating decision.  Review of the record shows that there are no earlier claims. 

Thus, the Board must consider whether a rating in excess of 50 percent is warranted from one year prior to the date of claim, or from May 9, 2011, the date he was awarded a 70 percent schedular rating.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Pursuant to that General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score between 31to 40 is indicated when there is, some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood; a score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); a score of 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); and a score of 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

The pertinent evidence of record has been thoroughly reviewed.  VA mental health notes, dated from May 2010 to April 2011, reflect that the Veteran's anxiety had been less since an increased dose of Citalopram, although he still was uptight sometimes.  He described symptoms of sleep interruption and nightmares, erratic energy and motivation, some irritability, some hypervigilance and hyperarousal, occasional low mood, and marital issues.  On mental health examination the Veteran was generally observed to be pleasant, engaged, cooperative, fully awake and oriented, casually dressed and fairly groomed, with normal spontaneous speech, stable mood, linear and coherent thoughts, and full and appropriate affect.  The Veteran denied suicidal or homicidal ideations and was described as non-psychotic.  He was assigned GAF scores of 55.  

Also, SSA records include evaluation of the Veteran's mental status.  An April 2011 evaluation shows that he had slight memory issues, a slight tendency towards distraction depending on his stress level, slight anxiety with crowds of people, and slight irritability with unexpected scenarios.  

Notably, a July 2011 evaluation that his spouse completed reveals that she had to occasionally remind him to do things.  She noted the Veteran's hobbies were reading and watching television.  She reported that he needed to be reminded to do things such as take his medicine and take a shower, and that he was often very tired from sleep deprivation.  She noted that he had a tendency to isolate, but that he spoke to his family on their computer once a week.  She indicated that he had trouble concentrating, remembering things, getting along with others, and completing tasks.  She noted that he was able to get along with authority figures, but had a bad reaction to stress, including swearing and getting upset.  The Veteran also completed an evaluation in July 2011, in which he reported that he had to be reminded to bathe and dress, talked to his family 1 to 2 times a week by phone or computer, had little interest in most activities, attended church when he could, and avoided contact with other people.  These evaluations confirm that the Veteran's symptoms of PTSD showed a trend of worsening by the time he was granted a 70 percent rating effective May 9, 2011.  

The Board finds these treatment records to be highly credible as they were generated with a view towards ascertaining the Veteran's then-state of mental fitness and are statements of diagnoses or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his PTSD.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board finds that for the period from May 9, 2010 to May 9, 2011, the Veteran's PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity.  The clinical record shows symptoms of no more than sleep interruption and nightmares, erratic energy and motivation, some irritability, some hypervigilance and hyperarousal, occasional low mood, and marital issues.  The assigned GAF score was 55.  38 C.F.R. § 4.130, DC 9411 (2014); Mauerhan v. Principi, 16 Vet. App. 436 (2002); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013) (When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms).  

Moreover, with respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of PTSD-namely, the degree of his occupational and social impairment.  The rating criteria are thus adequate to evaluate these disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  The Veteran is in receipt of service connection for PTSD and MDD, and tinnitus.  The Veteran has at no point since the grants of service connection indicated that he believes the assigned schedular ratings to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology for each disability.  Further, there is no indication that the service-connected tinnitus results in additional disability or symptomatology when looked at in combination with his service-connected PTSD and MDD.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's service-connected disabilities individually, and that the presence of the tinnitus does not result in further disability or symptomatology not accounted for by the Rating Schedule.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Thus, entitlement to an effective date prior to May 9, 2011 for the assignment of the 70 percent rating for PTSD is denied.  


ORDER

Service connection for GERD is denied.  

An effective date prior to May 9, 2011 for the grant of a 70 percent rating for service-connected PTSD and MDD is not warranted.  



REMAND

The May 2013 VA examination report is not sufficient to make an informed decision on the claim for service connection for OSA.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  An October 1991 Report of Medical History for separation shows the Veteran indicated that he had frequent trouble sleeping.  The examining physician noted that the Veteran woke up a lot at night for 1 month.  Post-service treatment records, dated from 1997, reflect that the Veteran complained of trouble sleeping, including waking up 4 to 5 times a night, and was treated for sleep pattern disturbance.  A January 1998 VA examination report reflects the Veteran was evaluated for sleep pattern disturbance, and an April 1998 VA examination report shows the Veteran reported long term sleep problems.  An August 1998 statement from the Veteran's friend includes observations that the Veteran had been fatigued since his separation from service.  A June 1999 VA examination report shows the Veteran reiterated his complaints of trouble with sleep and awakening 4 to 5 times a night.  Moreover, the Veteran's spouse provided a statement in August 2000 and reported that the Veteran changed since returning from service, including waking up in the middle of the night, being difficult to rouse in the morning, and needing to sleep when he got home from work.  

Although the May 2013 VA examiner provided an opinion as to the relationship between the Veteran's OSA and his service-connected PTSD, an opinion was not provided as to whether or not the Veteran's OSA was directly related to service.  Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); Robinson v. Peake, 21 Vet. App. 545, at 552; see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir.2001); Brokowski v. Shinseki, 23 Vet. App. at 85; Clemons v. Shinseki, 23 Vet. App. at 5.  Thus, the remaining question is whether the current OSA is related to military service.  Remand is required to obtain an addendum opinion as to whether or not the Veteran's OSA is related to his military service on a direct basis.  

The Board notes that the service connection claim, if granted, might directly impact his entitlement to an earlier effective date for his TDIU.  As such, adjudication of the Veteran's earlier effective date for a TDIU claim must be deferred pending the completion of development requested on remand.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who performed the May 2013 VA examination for an addendum opinion as to the etiology of the Veteran's OSA.  If the examiner is not available, a similarly qualified examiner may render the addendum opinion.  A new examination is only required if deemed necessary by the examiner.  

The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the VA examiner.  The examiner must note in the opinion that the evidence in the claims file has been reviewed.  

In consideration of the October 1991 Report of Medical History for separation showing the Veteran complained of frequent trouble sleeping, and post-service evidence showing lay observations of and treatment for sleep problems, the examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current OSA is related to an event or illness of his service.  

The examiner must provide a complete explanation of his or her addendum opinion, based on his or her clinical experience, medical expertise, and established medical principles.  

If the examiner is not able to provide an opinion without resorting to speculation, he or she must state the reasons why such an opinion cannot be rendered.  The examiner should address whether a definitive opinion cannot be provided because required information is missing (in which case the examiner should specify what information is missing) or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The examiner should be as specific as possible.  

2. Thereafter, consider all of the evidence of record and readjudicate the claims.  If any benefit sought is not granted, issue a supplemental statement of the case and allow the Veteran and his attorney an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


